Citation Nr: 1813143	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-00 57A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for herniated nucleus pulposus L4-5, L5-S1, with degenerative joint disease and intervertebral disc syndrome.  

2.  Entitlement to an evaluation in excess of 30 percent for major depression and pain disorder (also claimed as somatization).  

3.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for an acquired disability of the feet, to include flatfeet, to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for hemorrhoids (also claimed as rectal bleeding), to include as secondary to service-connected GERD or due to bowel incontinence.  

6.  Entitlement to service connection for hallucinations.  

7.  Entitlement to service connection for bowel incontinence.  

8.  Entitlement to service connection for Crohn's disease.  

9.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for hypertension.

10.  Entitlement to service connection for hypertension.

11.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for sleep apnea.  

12.  Entitlement to service connection for sleep apnea.  

13.  Entitlement to special monthly compensation based on Aid and Attendance/Housebound.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) from the April 2010, August 2012, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Due to VA's processing of the issues on appeal, a lengthy explanation of the procedural history of this case is required. 

In an August 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for degenerative joint disease of the bilateral knees and assigned a 10 percent evaluation for each knee; granted service connection for bilateral lower radiculopathy secondary to the Veteran's service-connected lumbar spine disability and assigned 10 percent evaluations for each lower extremity; continued a 60 percent evaluation for herniated nucleus pulpous L4-5, L5-S1 with degenerative joint disease and intervertebral disc syndrome; continued a 50 percent evaluation for muscle tension headaches; continued a 30 percent evaluation for major depression and pain disorder; continued a 10 percent evaluation for GERD; continued a noncompensable evaluation for erectile dysfunction; denied service connection for bowel incontinence; denied service connection for hemorrhoids; denied service connection for tinnitus; continued the previous denial of service connection for hypertension; continued the previous denial of service connection for sleep apnea; and denied entitlement to a TDIU. 

In August 2012, the Veteran submitted a Notice of Disagreement (NOD) with the August 2012 rating decision. 

In February 2013, the Veteran submitted a claim for numerous disabilities and symptoms, some of which were already in appellate status. 

With the exception of the issues of entitlement to increased evaluations for GERD, bilateral knee disabilities, and bilateral lower extremity radiculopathy, the AOJ adjudicated all the issues listed on the cover pages of this decision in an August 2013 rating decision.  In addition, the AOJ reduced the evaluation of service-connected muscle tension headaches, which was, notably, on appeal, from 50 percent to 10 percent disabling effective from August 15, 2013.  However, the AOJ, in an October 2014 Decision Review Officer (DRO) rating decision, restored the 50 percent evaluation effective from the date of the reduction. 

The Veteran and his attorney submitted separate NODs dated August 2013, September 2013, and February 2014 which essentially disagreed with all of the issues adjudicated in the August 2013 rating decision. 

In October 2014, the AOJ generated a DRO rating decision that was intended to correct errors found in the August 2012 and August 2013 rating decisions. The AOJ removed the separate evaluations assigned for right and left lower extremity radiculopathy from the code sheet, and then grouped the radiculopathies with the lumbar spine disability under one Diagnostic Code.  The lumbar spine disability was then recharacterized as herniated nucleus pulposus L4-5, L5-S1, with degenerative joint disease and intervertebral disc syndrome now to include bilateral lower extremity radiculopathy evaluated as 60 percent disabling under Diagnostic Code 5293. 

The Board notes that in an April 2010 rating decision, the RO denied, among other things, the claims of service connection for hypertension and sleep apnea on the basis that new and material evidence was not submitted.  In June 2010, prior to the expiration of the appeal period, the Veteran requested reconsideration of the claims for hypertension and sleep apnea.  In an August 2012 rating decision, the RO confirmed and continued the denial of hypertension and sleep apnea. The Board notes that 38 C.F.R. § 3.156 (b) provides that new and material evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period. In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the April 2010 rating decision did not become final. Accordingly, the claims on appeal with respect to whether new and material evidence has been received to reopen the claims for hypertension and sleep apnea stem from the April 2010 rating decision.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In the July 2017 decision, the Board granted the Veteran's claim seeking entitlement to service connection for bilateral hearing loss, denied his claim for a rating in excess of 50 percent for muscle tension headaches, and restored the separate 10 percent ratings for the Veteran's right lower and left lower extremities.  The Board remanded the claims seeking higher disability ratings for the service-connected GERD, major depression with pain disorder, herniated nucleus pulposus L4-5, L5-S1, and radiculopathy of the right and left lower extremities for more recent VA examinations that addressed the current severity of these disorders.  The claims for entitlement to service connection for hemorrhoids and an acquired disability of the feet (to include flatfeet) were also remanded for VA examinations to determine the nature and etiology of the disorders.  The remaining issues on appeal at the time were remanded for issuance of a Statement of the Case (SOC) adjudicating these disorders.  

Pursuant to the remand instructions, an SOC addressing and adjudicating these particular issues was generated and sent to the Veteran and his attorney in July 2017.  However, the Veteran did not include all these issues in his August 2017 substantive appeal. In fact, in the substantive appeal, the Veteran specifically indicated that he was only seeking to reopen his claims for service connection for hypertension and sleep apnea, service connection for hallucinations, service connection for Crohn's disease, service connection for bowel incontinence, and entitlement to SMC based on the need for aid and attendance or from being housebound.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C. § 7105 (a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA). As such, the issues of entitlement to initial evaluations in excess of 10 percent for DJD of the right and left knees; entitlement to a compensable evaluation for erectile dysfunction; entitlement to service connection for tinnitus; entitlement to service connection for cervical degenerative disc disease; entitlement to service connection for psychogenic non-epileptic seizures; entitlement to service connection for polyps; entitlement to service connection for a condition causing nausea; entitlement to service connection for traumatic brain injury (TBI); entitlement to service connection for urinary incontinence; entitlement to service connection for dacryocystocele; entitlement to service connection for deviated septum and removal of uvula; entitlement to service connection for left eye disorder; whether new and material evidence has been received to reopen a claim for the right and left arm disorders, to include radiculopathy; whether new and material evidence has been received to reopen a claim for a right and left ankle disorder, and whether new and material evidence has been received to reopen a claim for triglycerides are not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for sleep apnea to include as secondary to a service-connected disorder, entitlement to an evaluation in excess of 60 percent for herniated nucleus pulposus L4-5, L5-S1, with DJD and intervertebral disc syndrome; entitlement to initial evaluations in excess of 10 percent for radiculopathy of the right and left lower extremities; entitlement to an evaluation in excess of 30 percent for major depression and pain disorder; entitlement to an evaluation in excess of 10 percent for GERD; entitlement to service connection for an acquired disability of the feet (to include flatfeet); entitlement to service connection for hemorrhoids, to include as secondary to service-connected GERD; and entitlement to SMC based on aid and attendance/housebound benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1. An unappealed March 2003 rating decision denied the claim seeking service connection for sleep apnea on the basis that the record did not reflect any treatment for, or diagnosis of sleep apnea while on active duty, nor did it show that this disability began during or was caused by the Veteran's military service. 

2. Additional evidence received since the March 2003 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim seeking service connection for sleep apnea and raises a reasonable possibility of substantiating the claim of service connection for sleep apnea.

3.  An unappealed January 2008 rating decision denied the claim seeking service connection for hypertension on the basis that the record did not reflect any treatment for, or diagnosis of hypertension while on active duty, nor did it show that this disability began during or was caused by the Veteran's military service.

4.  Additional evidence received since the January 2008 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim seeking service connection for hypertension and raises a reasonable possibility of substantiating the claim of service connection for hypertension.

5.  The Veteran's hypertension was caused by a service-connected disability.

6.  The Veteran has not had Crohn's disease during any time from contemporaneous to when he filed his claim to the present.

7.  The Veteran has not been diagnosed with having hallucinations during any time from contemporaneous to when he filed his claim to the present.

8.  A disability manifested by fecal incontinence was not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service or was caused or aggravated by a service-connected disability.

9.  The Veteran's service-connected preclude him from securing or following a substantially gainful occupation.





CONCLUSIONS OF LAW

1.  The March 2003 rating decision which denied the claim of service connection for sleep apnea is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.302, 20.1103 (2017). 

2. The evidence received subsequent to the March 2003 rating decision is new and material, and the previously denied claim for service connection for sleep apnea is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017). 

3.  The January 2008 rating decision which denied the claim of service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.302, 20.1103 (2017). 

4.  The evidence received subsequent to the January 2008 rating decision is new and material, and the previously denied claim for service connection for hypertension is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017). 

5. The criteria for service connection for hypertension have all been met.  38 U.S.C. §§  1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.310 (2017). 

6.  The criteria for service connection for a Crohn's disease have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

7.  The criteria for service connection for hallucinations have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

8.  Service connection for bowel incontinence, and a disability manifested by bowel incontinence, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.310 (2017).

9.  The criteria for TDIU have all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen Sleep Apnea and Hypertension Claims

The Veteran contends that his sleep apnea and hypertension were incurred in service and/or are secondary to his service-connected disabilities.  By way of the March 2003 rating decision, the AOJ denied the Veteran's claim seeking service connection for sleep apnea.  The Veteran was notified of this decision and of his appellate rights and a copy of the notification was provided to his representative but he did not submit an NOD with this decision.  No relevant evidence was submitted within one year of the denial.  By way of the January 2008 rating decision, the AOJ denied the Veteran's claim for service connection for hypertension.  The Veteran was notified of this decision and of his appellate rights but he did not submit a NOD with this decision.  No relevant evidence was submitted within one year of the denial.  Thus, both the March 2003 and January 2008 rating decisions became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.1103. 

In general, rating decisions that are not timely appealed to the Board become final. See 38 U.S.C. § 38 U.S.C. § 7105(d)(3).  In September 2009, the Veteran sought to reopen his claims.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C. §5108; 38 C.F.R. § 3.156 (a). 

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.

As noted above, in the March 2003 rating decision, the AOJ denied the Veteran's claim for service connection for sleep apnea, on the basis that the evidence did not reflect any treatment for, or diagnosis of, a sleep disorder, during his military service, nor did the evidence reflect that said disorder was incurred in or related to his military service.  Pertinent evidence received since the March 2003 rating decision includes VA treatment records dated from 2004 to the present, report of the July 2012 VA Sleep Apnea Disability Benefits Questionnaire (DBQ), and the October 2017 letter issued by H.S., M.D.  

A February 2009 VA treatment report reflects that the Veteran underwent a home sleep study test, the results of which showed significant sleep apnea.  In the July 2012 DBQ report, the VA examiner determined that the Veteran had a diagnosis of obstructive sleep apnea and was receiving appropriate treatment through a continuous positive airway pressure (CPAP) device.  After interviewing the Veteran and reviewing his claims file, the VA examiner determined that the Veteran's sleep apnea is less likely than not due to his service-connected chronic headaches.  According to the examiner, the causes of sleep apnea are from the brain failing to transmit signals to the breathing muscles.  The examiner went on to explain that the medical causes underlying obstructive sleep apnea, and noted that risk factors for this disorder included excessive weight, a thick neck, hypertension, use of alcohol or sedative, smoking, a family history of obstructive sleep apnea and being male.  The examiner explained again that headaches and chronic pain cannot produce sleep apnea.  

In the October 2017 medical opinion, the Veteran's physician, H.S., M.D., reviewed the Veteran's claims file and interviewed the Veteran regarding his medical history.  According to Dr. S., 

"The [V]eteran also suffers from obstructive sleep apnea, for which he requires a CPAP airway device during sleep in order to reduce his snoring and breathing pauses during his sleep.  This condition is at least as likely as not caused and permanently aggravated by his service-connected impairments; this relationship between service-connected conditions and sleep apnea is explored in more detail in an attached sleep apnea [DBQ]...."

Dr. S. also referenced a report from the New England Journal of Medicine which documents that "an association between laboratory-assessed sleep-disordered breathing and hypertensive patients exists even in cases of mild-to-moderate sleep apnea independent of external risk factors such as age, body mass index, and genetic predispositions."  

Although a copy of the October 2017 DBQ referenced by Dr. S. has not been associated with the claims file, a copy of the above-referenced medical journal article which focuses on the relationship between sleep-disordered breathing and the development of hypertension has been associated with the claims file.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

In light of the holding in Shade, the Board finds the July 2012 VA examination report, and the October 2017 letter from Dr. S., to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  Specifically, the Board finds that the July 2012 VA examination report relevant given that it addresses various risk factors for the development of the Veteran's sleep apnea, to include his claimed hypertension.  In addition, the October 2017 letter is relevant in establishing that the Veteran's sleep apnea is secondary to a service-connected disability.  Both the July 2012 VA examination report and the October 2017 letter were not of record at the time of the March 2003 rating action, and relate to an unestablished fact necessary to substantiate the claim. Thus, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim seeking service connection for sleep apnea.

With regard to the Veteran's hypertension claim, in the January 2008 decision, the AOJ denied the claim on the basis that the evidence did not show that hypertension was related to the Veteran's service-connected major depression and pain disorder, nor did the evidence reflect that this disability was incurred during his military service.  Relevant evidence received since the January 2008 rating decision includes the July 2012 VA medical opinion and DBQ report, and the October 2017 letter issued by Dr. S.  

In the July 2012 DBQ report, the VA examiner determined that the Veteran's hypertension is less likely than not caused by his major depressive disorder.  In reaching this assessment, the VA examiner noted that the Veteran is male, obese and has a history of alcohol use.  The VA examiner did note that the Veteran was taking Effexor, a medication for his depression which could cause hypertension.  However, according to the VA examiner, it is more likely that the cause of his hypertension is due to other agents.  In the October 2017 letter, Dr. S. determined that it was more likely than not that the Veteran's hypertension is caused, as well as permanently aggravated by, his service-connected major depressive disorder and pain disorder, and from chronic pain caused by his service-connected bilateral knee and lumbar spine impairments, and from his obstructive sleep apnea.  

In light of the holding in Shade, the Board finds the July 2012 VA examination report, and the October 2017 letter from Dr. S., to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  Specifically, the Board finds that the July 2012 VA examination report relevant given that it alludes to a possible relationship between the Veteran's hypertension and the medication he takes for his depression.  In addition, the Board finds the October 2017 letter to be relevant in establishing a relationship between the Veteran's hypertension and his service-connected major depressive disorder as well as his service-connected bilateral knee and lumbar spine disorders.  Both the July 2012 VA examination report and the October 2017 letter were not of record at the time of the January 2008 rating action, and relate to an unestablished fact necessary to substantiate the claim. Thus, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim seeking service connection for sleep hypertension.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (a) (2017). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest during service or to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.303 (b), 3.307, 3.309 (2017).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2017).  The secondary condition shall be considered a part of the original condition.  Id. The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  "Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

The Veteran contends that his hypertension is secondary to his service-connected major depressive disorder.  See May 2010 Statement of Veteran.  

The Board notes that the term hypertension refers to persistently high arterial blood pressure. Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2017).

At the December 2007 VA examination, the examiner noted that the Veteran was receiving treatment for hypertension, and reported that his hypertension was diagnosed four to five years prior.  On examination, the Veteran's blood pressure was shown to be 147/105, 147/94, and 141/95.  Based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran with hypertensive vascular disease.  According to the examiner, the Veteran's particular hypertension is not related to medication taken for depression.  The examiner further noted that none of the medication the Veteran had used in the past or present is associated with hypertension

As noted above, in the July 2012 DBQ report, although the VA examiner determined that the Veteran's claimed hypertension is less likely than not caused by a major depressive disorder, he did state that Effexor, the medication the Veteran was taking for his depression, can cause hypertension.  In the October 2017 letter, Dr. S. noted that the Veteran had been treated for elevated blood pressure readings for several years which had historically fluctuated from prehypertensive levels to the severe hypertension range.   Dr. S. noted that the Veteran had been prescribed medications from time to time in order to maintain effective blood pressure levels, but his average baseline blood pressure typically fell at about 138/97, as reflected by a primary care nursing note dated in October 2012.  Dr. S. also observed that the Veteran experienced considerable spikes in his blood sugar levels as a result of increased pain and stress, taking note of a July 2016 orthopedic surgery consultation note documenting blood pressure levels of 175/91.  Dr. S. also noted that the Veteran has been experiencing considerable complications associated with his major depression with anxious and psychotic symptoms, and primarily in regard to his somatoform pain disorder.  Dr. S. referenced a number of VA outpatient mental health records which reflected the Veteran's deteriorating psychiatric symptoms, some of which were due to his poor pain control.  In addition, Dr. S. noted that "[a]ssociated with the [V]eteran's depressive disorder is the pain he experiences as a result of his physical service connected impairments."  Dr. S. went on to reference the VA orthopedic examinations conducted in connection to the Veteran's bilateral knee and back disorders, all of which addressed his ongoing chronic pain and discomfort while standing, sitting and ambulating.  Dr. S. also referenced a medical journal article issued from "The Clinical Journal of Pain" which explored the relationship between chronic pain and hypertension patients and documented "that stepwise logistic regression in pain levels reveals chronic pain intensity is a significant predictor of hypertension, independent of effects of age, race/ethnicity, and parental hypertension."  Based on his review of the Veteran's claims file, Dr. S. determined that it is "more likely than not that [the Veteran's] hypertension is caused as well as permanently aggravated by his major depressive disorder and pain disorder, from chronic pain caused by his service connected bilateral knee and lumbar spine impairments, and from his obstructive sleep apnea."  

Along with his opinion, Dr. S. also submitted a copy of the above-referenced medical journal article which was issued through the Clinical Journal of Pain, and which focused on the predominance of clinical hypertension in patients with chronic pain.  The results of the clinical study showed that "chronic pain may be associated with increased risk of hypertension."  Another medical journal article discussed the results of a number of clinical studies that focused on the association between depression and hypertension.  Results of one study suggested that depression could be a risk factor for the development of hypertension.  Another clinical study revealed an increased prevalence of hypertension in depressed patients and indicated that a depressive mood had been associated with higher blood pressure levels.  

On longitudinal review of the evidence, the Board found that the competent evidence of record reasonably shows that the Veteran's current hypertension was caused by his service-connected major depression and pain disorder.  See 38 C.F.R. § 3.310.  The most probative evidence of record (i.e., the October 2017 medical opinion by Dr. S. - which the Board finds no reason to question, as such opinion is supported by adequate rationale) supports that there is a nexus between the Veteran's current hypertension and his service-connected major depression and pain disorder.  Both the December 2007 and July 2012 VA opinions failed to address whether the Veteran's hypertension was aggravated by his service-connected major depression and pain disorder, and therefore the Board finds that such opinion merits less probative weight.  Moreover, in the July 2012 VA opinion, the VA examiner did allude to a potential connection between the medication the Veteran took for his service-connected major depressive disorder and his hypertension.  Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., opinions by medical professionals) supports a finding that his hypertension was caused by his service-connected major depression and pain disorder.  Accordingly, secondary service connection for hypertension is warranted.

Crohn's Disease and Hallucinations

The Veteran contends that he has Crohn's disease and hallucinations and that these disorders are related to his period of service and/or secondary to service-connected disabilities.  

Review of the service treatment records reflect that the Veteran was seen at sick call in January 1979 with complaints of mid-abdominal "sharp" pain and watery bowel movements.  It was noted that the Veteran felt chilly and was orthostatic.  After conducting a physical examination of the Veteran, the in-service clinician assessed him with having probable gastroenteritis.  

The Veteran's earlier VA treatment records dated from 2000 to 20001 reflect an ongoing assessment of GERD.  The Veteran was afforded a VA examination in connection to his gastrointestinal disorder in March 2004, during which time he reported a history of reflux, regurgitation, nausea, and vomiting.  Based on his evaluation of the Veteran, the VA examiner diagnosed him with having GERD.  In the May 2004 rating decision, the AOJ granted the Veteran's claim seeking service connection for GERD, and evaluated it as noncompensably disabling, effective July 25, 2002. 

Subsequent VA examinations in connection to the Veteran's gastrointestinal system were conducted in December 2007, April 2010 and July 2012, and the results of these examinations reflected varying diagnoses of GERD, hemorrhoids, and/or hiatal hernia, but were absent a diagnosis of Crohn's disease.  The Veteran's VA treatment records are also negative for any mention, notations, evidence or diagnosis of Crohn's disease.  

The Veteran was also afforded a VA examination in connection to his claimed fecal incontinence in March 2011, during which time, he provided his medical history and reported progressive difficulty with bowel incontinence over the last year.  The Veteran reported to experience a feeling of urgency and stated that if he does not get to a bathroom immediately, he will become incontinent.  He reported to have loose stools and recurrent rectal bleeding.  He also underwent a colonoscopy in July 2010, the results of which showed some mucosal erythema that was biopsied and revealed benign pathology and hemorrhoids.  The Veteran reported symptoms of anal itching, burning, diarrhea, pain and swelling.  He also reported a history of fecal incontinence that was moderate in severity and caused him to go through four diapers a day.  After conducting a physical evaluation of the Veteran, the VA examiner diagnosed him with having fecal incontinence, and determined that his bowel incontinence was less likely as not caused by, or aggravated by his service-connected GERD and/or the pain medication he takes for his service-connected herniated nucleus pulposus L4-5, L5-S1 with radiculopathy.  In reaching this determination, the VA examiner indicated that he was unable to establish any medical causality between the Veteran's fecal incontinence and his GERD, to include his GERD medication.  The examiner noted that while the Veteran did have numbness in his legs and perineum that could be related to his back condition, he still had normal sphincter tone.  The VA examiner also noted that the Veteran had a diagnosis of irritable bowel syndrome what was the likely cause of his loose stools and bowel urgency symptoms, and bowel incontinence.  

With respect to the Veteran's claim seeking service connection for hallucinations, the Veteran's VA and SSA medical records as well as his VA psychiatric examination reports are predominantly negative for any treatment for, or diagnosis of hallucinations.  At the December 2007 VA psychiatric examination, upon conducting a mental status evaluation of the Veteran, the VA examiner observed no evidence of a thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, or compulsions.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having major depression, without evidence of psychotic features; as well as pain disorder associated with both psychological factors and a general medical condition.  Although the Veteran was assessed with having hallucinations during the November 2010 VA treatment visit, the treatment provider suspected that his hallucination could be related to his underlying psychiatric disorder rather than a separate condition.  At the July 2012 VA psychiatric examination, the VA examiner diagnosed the Veteran with having a diagnoses of malingering, personality disorder not otherwise specified (NOS) with cluster B traits, and somatoform disorder.  Upon conducting a mental evaluation of the Veteran, the VA examiner noted that the Veteran's psychiatric disorders were manifested by disturbances of motivation and mood.  Although the Veteran reported symptoms of audiovisual hallucinations during this examination, the examiner noted that this description of voices was atypical and psychotic individual did not engage in this level of detail of psychotic symptoms.  Moreover, although the Veteran may have exhibited symptoms of audiovisual hallucinations, the VA examination report was negative for an assessment/diagnosis of hallucinations.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for Crohn's disease and hallucinations.  With regard to these claims, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).

As noted above, the Veteran's VA treatment records and VA examination reports are absent for a diagnosis of Crohn's disease.  These same records, along with the SSA medical records, are also negative for a clear and definite diagnosis of a disorder resulting in hallucinations.  Indeed, the Veteran has undergone a number of evaluations in connection to his gastrointestinal system, and while the objective medical findings revealed diagnoses of various gastrointestinal disorders, to include GERD, hemorrhoids, hiatal hernia, and irritable bowel syndrome, these records did not reflect a diagnosis of Crohn's disease.  Also, although the Veteran was assessed with having hallucinations during the November 2010 VA treatment visit, the treatment provider attributed this to one of his underlying psychiatric disorders.  Furthermore, the Veteran underwent more comprehensive psychiatric evaluations both before and after the November 2010 assessment, during which time he was interviewed regarding his military and medical history, his claims file was reviewed, and he underwent mental status evaluations wherein all of his exhibited and previous symptoms were taken into consideration, and none of these examination reports revealed a diagnosis of hallucinations.  Although he exhibited symptoms of hallucinations at some of his psychiatric evaluations, audiovisual hallucinations are symptoms - not a diagnosis, and these symptoms were either among the elements used to support his psychiatric diagnoses and/or they were attributed to his underlying psychiatric disorders.  The Board notes that the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  The Veteran has a psychiatric disorder that is already service connected so any symptoms of that disorder are part of that disorder, not a separate one for which service connection is separately warranted.

The Board has considered the Veteran's assertions that he has Crohn's disease and hallucinations.  The evidence does not establish that the Veteran has expertise in diagnosing a medical condition.  He is competent to report on symptoms he experienced during service, but not to say what any diagnosis is.  Thus while the Veteran is competent to report symptoms observable to a lay person, such as certain psychiatric and gastrointestinal symptoms, he is not competent to independently provide a medical diagnosis.  He is thus considered a non-expert, or a layperson.  Here, whether the Veteran has had diagnoses of Crohn's disease and/or hallucinations at any time since the date of his claim is a complex question.  This is demonstrated by the fact that medical professionals have conducted examinations in response to his complaints and while they have diagnosed the Veteran with other gastrointestinal/psychiatric disorders, they have not rendered diagnoses of either Crohn's disease and/or hallucinations.  The Board thus finds his statements that he has such disability to not be competent evidence. 

In light of the fact that the evidence of record does not demonstrate that the Veteran has had a diagnosis of Crohn's disease and/or hallucinations present at any time from the date of claim, forward, service connection for Crohn's disease and hallucinations is not warranted on a secondary basis either.

Because the preponderance of evidence in this case tends to show that the Veteran has not been diagnosed with having Crohn's disease and/or hallucinations, during the course of the claim and appeal, the appeal as to these issues must be denied.  There is no reasonable doubt to be resolved.

Disability Manifested by Bowel Incontinence

The Veteran primarily contends that he has a disability manifested by bowel incontinence/leakage and this disorder is secondary to his GERD and/or medication he may be taking for his back disorder.  See February 2012 Statement of Veteran.  

Review of the service treatment records reflects that the Veteran was seen at sick call in January 1979 with complaints of sharp pain in the mid-abdominal region and watery bowel movements.  He was assessed with probable gastroenteritis.  However, the remainder of the service treatment records is negative for any additional gastrointestinal complaints.  An April 1982 hospital discharge report reflects that the Veteran had normal bowel and urinary function, and at the July 1982 discharge examination, the clinical evaluation of the Veteran's abdomen and viscera region was shown to be normal.  

The post-service treatment records reflect that the Veteran was seen at the VA medical center in September and October 2010 with complaints of bowel incontinence on a near daily basis.  He was afforded a VA examination in connection to these complaints in March 2011, and the details of the VA examination have been discussed above.  At this VA examination, the examiner determined that the Veteran's fecal incontinence was due to his irritable bowel syndrome, and determined that his fecal incontinence was less likely than not caused by, a result of, or permanently aggravated by, his GERD, and/or medication he is taking for his GERD.  In this regard, the VA examiner attributed the Veteran's symptoms of fecal incontinence to his irritable bowel syndrome, a disorder separate and distinct from his GERD, which has not been shown to be related to his military service.  Also, in the July 2012 Rectum and Anus Conditions DBQ in connection to the Veteran's claimed hemorrhoids, the VA examiner observed no fecal material around the anal region, no stained underwear, good sphincter tone, and no evidence of decreased sensation in the saddle area.  

The evidence reflects the Veteran's complaints of bowel incontinence/leakage since 2010, and the March 2011 VA examiner attributed these symptoms to his irritable bowel syndrome.  Although the Veteran's service treatment records reflect his complaints of abdominal pain and watery bowel movements in January 1979, these records did not reflect complaints of bowel incontinence or leakage.  Moreover, there is no competent evidence in the record relating the Veteran's irritable bowel syndrome, symptoms of bowel incontinence, and/or any disability manifested by bowel incontinence to his period of service.  Consequently, service connection for a disability manifested by bowel incontinence on the basis that such became manifest in service and persisted is not warranted.  Notably, the Veteran has not alleged (nor submitted evidence showing) that he has suffered from a disability manifested by bowel incontinence continuously since service.  See 38 C.F.R. § 3.303 (b).  Indeed, at the March 2011 VA examination, the Veteran stated that he had been experiencing progressive difficulty with bowel incontinence just in the last year.  

In addition, there is no competent evidence in the record to suggest that the Veteran's disability manifested by bowel incontinence was caused or aggravated by his service-connected GERD, to include any medication he was taking for his GERD.  The March 2011 examiner also explained why the Veteran's bowel incontinence was not related to, or aggravated by, his service-connected back disorder, noting that the low back disorder did not affect his sphincter tone.  Consequently, service connection for a disability manifested by bowel incontinence as secondary to the service-connected GERD and/or his service-connected low back disorder, is not warranted.  See 38 C.F.R. § 3.310.

Finally, the only competent evidence in the record that addresses the question of a possible nexus between the Veteran's disability manifested by bowel incontinence and his service-connected GERD and low back disorder, namely the medical opinion by VA physician in March 2011, is against the Veteran's claim.  This opinion was issued by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support.  This medical opinion is the most probative evidence in this matter.  Consequently, service connection for a disability manifested by bowel incontinence, to include as secondary to a service-connected disability is not warranted.  See 38 C.F.R. § 3.310.

While the Veteran is competent to describe lay discernible symptoms without any specialized knowledge or training (see Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)), his own opinions regarding the diagnosis or etiology of such symptoms (to include relating such to a service-connected disability) are not competent evidence. He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture. Furthermore, the diagnosis of irritable bowel syndrome and/or any disability manifested by bowel incontinence, and the etiology of such disability are medical questions beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a disability manifested by bowel incontinence.  Accordingly, the appeal in this matter must be denied.

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16 (a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R.§§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R § 4.3.

The Veteran is currently service-connected for herniated nucleus pulposus L4-5, L5-S1, with degenerative joint disease and intervertebral disc syndrome, which has been evaluated as 60 percent disabling, effective from January 30, 2002; muscle tension headaches, which has been evaluated as 50 percent disabling, effective from April 22, 2005; major depression and pain disorder, evaluated as 30 percent disabling, effective from April 22, 2005; GERD, which has been evaluated as 10 percent disabling from July 1, 2005; DJD of the right knee, evaluated as 10 percent disabling from June 11, 2010; DJD of the left knee, evaluated as 10 percent disabling from June 11, 2010; left lower extremity radiculopathy, evaluated as 10 percent disabling from June 11, 2010; right lower extremity radiculopathy, evaluated as 10 percent disabling from June 11, 2010; erectile dysfunction, evaluated as noncompensably disabling from June 24, 2009; and bilateral hearing loss, evaluated as noncompensably disabling from February 20, 2013.  The Veteran meets the percentage requirements for a total disability evaluation under 38 C.F.R. § 4.16 (a), based solely on the service-connected low back disorder which has been rated as 60 percent disabling.  In addition, his combined rating of the service-connected disabilities is 90 percent, effective June 11, 2010.  See 38 C.F.R. § 4.16.

The remaining question, therefore, is whether any of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

In his September 2009 Application, the indicated that his prior employment included working in the field of real estate development where he had been very successful, but he last worked on a full-time basis in June 2007.  He indicated that he completed four years of high-school and one year of college.  He contended that his service-connected low back disorder and depression prevented him from securing or following any substantially gainful occupation.  

In an October 2010 letter, the Veteran's previous employer at the real estate development firm indicated that he had known and worked with the Veteran since 2003.  The Veteran's employer noted that a multitude of incidents had occurred that had transformed the Veteran from an asset for the company to a liability, and the Veteran's "mental degeneration [had] created many legal liabilities."  The Veteran's employer concluded the letter by stating that at this time, the company regretfully declined the Veteran's participation in any future endeavors.  

In a statement dated in April 2013, the Veteran indicated that he had not worked in seven years.  He further stated that he was unable to walk without assistance through the use of crutches and braces for his knees and back.  He also stated that his medications made it difficult for him to function.   

In an October 2015 opinion, Dr. S., after interviewing the Veteran and reviewing his claims file in detail, determined that it was as likely as not that the combination of pain and limitations caused by the Veteran's service-connected impairments as well as the side effects from his medications, prevented him from being able to work on a full-time basis.  According to Dr. S., the combination of the Veteran's service-connected conditions and the medication he takes for these conditions causes serious mental and physical limitations.  Dr. S. noted that due to the Veteran's physical and mental conditions, he is prescribed medication that causes drowsiness, concentration deficits, lack of motivation, and, at times, disorientation.  Dr. S. further noted that the Veteran's back problems frequently prevent him from getting a good night's rest which leaves him feeling sleepy during the day.  The Veteran reported that he frequently falls asleep while trying to watch television, and the problem has gotten so bad at times that it has caused him to have trouble driving.  According to Dr. S., if the Veteran tried to work, he would most likely fall asleep at his employment on a regular basis.  The Veteran reported that he frequently loses his train of thought easily and has trouble concentrating because of the pain, drowsiness and depression.  Dr. S. further noted that the Veteran's back condition causes him to have to lie down frequently and prevents him from being able to sit for long periods of time.  According to Dr. S., when a person has the type of disability the Veteran has at L4-5, sitting and standing serve to increase the pressure on the nerves exiting the spine and relief can only be obtained by relieving pressure from the spine which requires reclining.  The Veteran informed Dr. S. that he has to lie down frequently throughout the day for relief, and his description of his symptoms, according to Dr. S., are consistent with the magnetic resonance imaging (MRI) report of his back, his operative records, and Dr. S.'s own medical expertise in treating people with similar injuries.  The Veteran also reported that his knees constantly ache and he has to straighten and elevate them frequently throughout the day.  According to Dr. S., based on the objective medical findings, his review of the claims file, and his interview of the Veteran, the complaints and symptoms described by the Veteran are consistent with his diagnoses.  Dr. S. further determined that the Veteran's restrictions and limitations, to include limited standing, sitting, decreased concentration, pain and the need for several breaks throughout the day to lie down and elevate his legs, precludes him from obtaining and/or maintaining gainful employment.  

In an October 2017 opinion, S.B., a vocational consultant at Barnes Rehabilitation Services, reviewed the Veteran's medical records in detail, and provided a detailed recitation of his treatment records and VA examination reports.  S.B. went through and compared the VA examination reports and medical opinions provided by these physicians regarding the impact of the Veteran's service-connected disabilities, with the objective medical findings within the examination reports, as well as the October 2015 and October 2017 medical opinions issued by Dr. S.  Based on her review of the claims file, S.B. determined that the Veteran had a combination of physical and emotional conditions which interact in terms of severity level.  According to S.B., his service connected disabilities precluded him from engaging in substantially gainful employment.  

In the October 2017 Headache DBQ report, Dr. S. noted that the Veteran had been service-connected for his muscle tension headaches for more than fifteen years, and this disorder had increased in severity over the previous several years, "with frequent prostrating episodes occurring a minimum of twice each week, requiring him to lie down in a dark environment. . . ."  According to Dr. S., the Veteran's frequently prostrating headaches were present in a frequency and severity that prevented him from maintaining gainful work in any capacity.  In the Residual Functional Capacity Evaluation, Dr. S. noted that the Veteran would miss work at least three or more times per week due to his headaches, and he would need to leave work early at least two days a week due to his headaches.  Dr. S. further noted that concentration would be a near-daily problem for the Veteran due to his headaches.  

The Veteran meets the schedular percentage requirements for a TDIU rating, because his service-connected low back disability is rated 60 percent (i.e., he has a single service-connected disability ratable at 60 percent or more (see 38 C.F.R. § 4.16 (a)).   He also has a combined disability rating of 90 percent, and the evidence of record reasonably shows that his service-connected disorder combinedly preclude him from obtaining and maintaining substantially gainful employment consistent with his work history and education.  Although the July 2012 VA examiner determined that the Veteran's service-connected disorders did not impact his ability to work, these evaluations were conducted nearly six years ago.  The objective medical findings reflect a progressive worsening in the Veteran's symptoms, as reflected by the fact that he underwent more recent VA examinations in connection to these disorders in January 2018 to evaluate the current severity of these disorders.  Furthermore, an experienced medical professional (in particular, Dr. S.), as well as a vocational rehabilitation consultant, upon interviewing the Veteran and reviewing his claims file, to include the objective medical findings and diagnostic test results, have persuasively described the limiting effects of the Veteran's service-connected disabilities on his ability to work, and have found that these service-connected disabilities, in conjunction with one another, preclude him from obtaining and maintaining substantially gainful employment.  Accordingly, a TDIU rating is warranted.

[The Board notes that the Veteran is not entitled to SMC under 38 U.S.C. § 1114 (s) and 38 C.F.R. § 3.350 (i) at this time. In this regard, the current decision to grant a TDIU rating was due to the Veteran's multiple service-connected disorders.  Subsection 1114(s) housebound benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).]


ORDER

New and material evidence having been received, the claim seeking entitlement to service connection for sleep apnea is reopened, and to that extent only, the appeal is granted.  

New and material evidence having been received, the claim seeking entitlement to service connection hypertension is reopened.  

Entitlement to service connection for hypertension is granted.  

Entitlement to service connection for Crohn's disease is denied.  

Entitlement to service connection for hallucinations is denied.  

Entitlement to service connection for a disability manifested by fecal incontinence, to include as secondary to a service-connected disability, is denied.  

Entitlement to a TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.  


REMAND

With regard to the Veteran's claimed sleep apnea, the July 2012 VA examiner determined that it was less likely as not that the Veteran's sleep apnea was proximately due to, or the result of, the Veteran's service-connected condition.  In the rationale section, the examiner noted that sleep apnea is less likely than not from chronic headaches.  According to the examiner, the causes of sleep apnea are due to

"the brain failing to transmit signals to the breathing muscles.  OSA: muscle in the back of throat relaxes and closes airway when we breathe in, causes momentary stoppage of breathing and may cause decreased oxygen level.  Risk factors are excessive weight, thick neck, hypertension, use of alcohol or sedative, smoking, family history of OSA and male.  Claimant is male, obese and has a history of alcohol use.  Headaches and chronic pain cannot produce sleep apnea."  

In the October 2017 opinion issued by Dr. S., he noted that the Veteran suffered from obstructive sleep apnea, and required the use of a CPAP airway device while sleeping to reduce his snoring and breathing pauses.  Although he opined that this disorder was at least as likely as not caused and permanently aggravated by the Veteran's service-connected impairments, he did not specify which service-connected disorders the Veteran's sleep apnea was related to.  Moreover, he stated that the relationship between the Veteran's service-connected conditions and his sleep apnea was explored in greater detail in the attached sleep apnea DBQ reported and to refer to that report for further information.  Unfortunately, even after an exhaustive review of the medical records, the Board has been unable to locate the sleep apnea DBQ completed and referenced by Dr. S.  

Although the July 2012 VA examiner provided an opinion as to whether the Veteran's sleep apnea was proximately caused by his service-connected headaches, he did not address whether his sleep apnea was aggravated by his service-connected headaches, and/or secondary to any of his other service-connected conditions.  Indeed, in the statement scanned into the electronic claims file in May 2010, the Veteran also related his sleep apnea to his chronic pain.  As such, the Veteran's claim is remanded to retrieve any outstanding medical records pertaining to his claim, and to schedule him for another VA examination addressing the etiology of his sleep apnea.  

The Veteran also seeks entitlement to SMC based on the need for regular aid and attendance of another person or at the housebound rate. 

Special monthly compensation is payable if, as the result of service-connected disabilities, the Veteran is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A § 1114 (l); 38 C.F.R. § 3.350 (b) .

Under 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether a veteran is in need of regular aid and attendance of another person: (1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and (4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment. 

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities, the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities. This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1502 (c) (2012); 38 C.F.R. § 3.351 (d).

As noted above, the Veteran is currently service-connected for herniated nucleus pulposus L4-5, L5-S1, with degenerative joint disease and intervertebral disc syndrome, which has been evaluated as 60 percent disabling, effective from January 30, 2002; muscle tension headaches, which has been evaluated as 50 percent disabling, effective from April 22, 2005; major depression and pain disorder, evaluated as 30 percent disabling, effective from April 22, 2005; GERD, which has been evaluated as 10 percent disabling from July 1, 2005; DJD of the right knee, evaluated as 10 percent disabling from June 11, 2010; DJD of the left knee, evaluated as 10 percent disabling from June 11, 2010; left lower extremity radiculopathy, evaluated as 10 percent disabling from June 11, 2010; right lower extremity radiculopathy, evaluated as 10 percent disabling from June 11, 2010; erectile dysfunction, evaluated as noncompensably disabling from June 24, 2009; and bilateral hearing loss, evaluated as noncompensably disabling from February 20, 2013.  The combined rating of the service-connected disabilities is 90 percent, effective June 11, 2010.  See 38 C.F.R. § 4.16.  He has also been granted entitlement to a TDIU, herein.  

The Board notes that the Veteran has not been afforded a VA examination in connection with his request for SMC benefits based on the need for regular aid and attendance or at the housebound rate.

In addition, pursuant to the July 2017 remand instructions, the Veteran was scheduled for more recent VA examinations to determine the current extent and severity of low back disorder, GERD, major depression with pain disorder, and radiculopathy of the right and left lower extremities.  In addition, the Veteran was scheduled for a VA examination in connection to his claimed hemorrhoids and bilateral foot disability, to determine the nature and etiology of these disorders.  The Veteran underwent examinations in connection to his low back disability, GERD, peripheral nerve disorders, hemorrhoids and bilateral foot disability in January 2018, the reports of the examinations and medical opinions have since been associated with the Veteran's claims file.  Unfortunately, it does not appear that he has yet been scheduled for a VA psychiatric examination to assess the current severity of his major depression with pain disorder, pursuant to the July 2017 remand instructions.  Moreover, the Board finds that the VA examination reports which have been associated with the claims file are pertinent to the Veteran's claims, and unfortunately, the AOJ has not yet issued an SSOC in response to all the medical records submitted following the July 2017 remand.  If the AOJ did issue an SSOC, it has not been associated with the electronic claims file.  As such, the Board may not properly consider this evidence or issue a decision at this time, and must remand the case to allow the AOJ an opportunity to review this evidence, readjudicate the Veteran's claims, and issue the Veteran a SSOC which addresses all the additional medical evidence associated with the claim following the July 2017 remand.  See 38 C.F.R. § 19.31 (b)(1), 19.37 (2017).

As the Veteran's claim is being remanded, the Board finds that the Veteran's outstanding VA treatment records should also be obtained and associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his disorders on appeal. Once this information has been obtained, retrieve these records, to include the October 2017 sleep apnea DBQ issued by Dr. S, if possible.  This should also include any updated treatment records from any VA facility, to include the Durham VAMC. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his sleep apnea and his bowel incontinence.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  Once these records have been obtained and associated with the claims file, schedule the Veteran for a VA examination with a VA examiner for the sole purposes of determining the nature and etiology of his sleep apnea.  The Veteran's entire claims file must be reviewed by the examiner in the context of the examination.  Any and all physical and diagnostic testing necessary, should be performed. 

Following a review of the record and an examination of the Veteran, for any obstructive sleep apnea diagnosed, the examiner must express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that this disorder was caused or aggravated (chronically worsened beyond normal progression) by any of his service-connected disorders.  If the examiner finds that any of the above-referenced service-connected disorders has/have not caused the sleep apnea, but rather has/have made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any heart disorder disability(ies).  If a baseline is established, the examiner should comment on how much the obstructive sleep apnea has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  Stating, alone, that it is medically impossible to establish a cause and effect relationship or to establish aggravation is insufficient.  If that is the examiner's conclusion, the examiner must explain why such determination is medically impossible.

If the examiner finds that the Veteran's obstructive sleep apnea is not secondary to any of his service-connected disorders, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion. If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Then, the Veteran should be scheduled for a VA examination with an examiner qualified to determine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's service-connected disabilities (herniated nucleus pulposus L4-5, L5-S1, muscle tension headaches, major depression and pain disorders, GERD, DJD of the right and left knee, radiculopathy of the right and left lower extremity, erectile dysfunction, and bilateral hearing loss) individually or collectively cause him to be in need of regular aid and attendance of another person.  The claims file must be made available to a VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the records that were reviewed. In reaching these conclusions, the examiner must address the following: 

Whether as a result of the Veteran's service-connected disabilities, he had (1) an inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability could not be done without aid; (3) an inability to feed himself through loss of coordination of his upper extremities or through extreme weakness; (4) an inability to attend to the wants of nature; or (5) presence of incapacity, either physical or mental, which required care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  The examiner should also address whether the Veteran is considered permanently housebound by reason of his disabilities.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Pursuant to the July 2017 Board remand, the AOJ should schedule the Veteran for a VA psychiatric examination to ascertain the severity and manifestations of his service-connected major depression and pain disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the February 2012 and July 2012 VA examinations reports, and the Veteran's own assertions.  

The examiner should report all signs and symptoms necessary for evaluating major depression under the rating criteria, including the frequency, severity, and duration of such symptoms, and discuss the level of social and occupational impairment attributable to the disability.  

In particular, the examiner should indicate whether the diagnosis of somatoform disorder represents a manifestation or progression of the Veteran's service-connected major depressive disorder and pain disorder.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  Thereafter, readjudicate the remaining claims on appeal, to include the claims for higher initial ratings in excess of 10 percent for radiculopathy of the right and left lower extremities; entitlement to an evaluation in excess of 60 percent for herniated nucleus pulposus L4-5, L5-S1, with degenerative joint disease and intervertebral disc syndrome; entitlement to an evaluation in excess of 10 percent for GERD; entitlement to service connection for an acquired disability of the feet (to include flatfeet), to include as secondary to service-connected disabilities; entitlement to service connection for hemorrhoids, to include as secondary to service-connected GERD; entitlement to service connection for sleep apnea to include as secondary to a service-connected disability, and entitlement to SMC based on Aid and Attendance/Housebound benefits.  If the benefits sought are not granted, furnish to the Veteran and his attorney an SSOC and allow an appropriate opportunity to respond before returning the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


